DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Examiner Notes
	The amendment of claim 1 and addition of claims 9 and 10 are acknowledged.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 5, and 7-10 are rejected under 35 U.S.C. 103 as being unpatentable over Edwards (US 2004/0238135) in view of Kaufman et al. (US 5,925,217) and further in view of Mullally et al. (US 2008/0110591).
Regarding claims 1 and 9-10, Edwards discloses a through air dried (0180) multi-ply disposable paper product (0035). The towel comprises a laminate of two plies and is creped (0035). Edwards teaches the product having absorbency of at least about 5 g/g (0025), overlapping the claimed absorbent capacity greater than 12.2 g/g in claim 1, at least 12.9 g/g in claim 9, and at least 14.2 g/g in claim 10. Edwards further teaches an MD stretch of less than 30% (0035). Table 11 teaches a lower bound of MD stretch of 5, thus the ratio of absorbent capacity to MD stretch ranges from about 0.166 to about 2.4, overlapping the claimed ratio of greater than 1.2.
	Edwards does not disclose the paper product having a measured Y-connected area parameter greater than 20%, surface channel spacing of less than 2.5 mm, or surface channels, having a channel depth between 0.60 mm to 0.80 mm.
	Regarding the Y-connected area parameter, Kaufman, in the analogous field of absorbent paper products (column 1, lines 5-10) discloses a through air dried paper product woven fabric (column 4, lines 45-50). The paper having a pattern of compressed areas and uncompressed areas thereby forming ridges on at least one of the first or second side of the web (column 2, line 65 through column 3, line 5). Kaufman teaches a surface channel spacing of between 0.016 to about 0.1667 in (i.e., 0.406-4.23 mm; column 5, lines 10-20).
	A person of ordinary skill in the art before the effective filing date of the claimed invention would have found it obvious for the paper product of Edwards to include ridges having a surface channel spacing of between 0.016 and 0.1667 in as taught by Kaufman, to achieve a paper product with improved physical and aesthetic characteristics (column 9, line 65 through column 10, lines 5).
	Edwards and Kaufman do not expressly teach a Y-connected area greater than 20% however, as Edwards and Kaufman disclose a substantially identical method of a through air dried fabric (Edwards: 0179) including a first warp line of 4 or more interlacings (Kaufman: column 7, lines 20-25) and same fiber composition (0040), as well as web structure including channels and ridges (Kaufman: column 4, lines 60-65), this property is expected from the prior art product.
Once a reference teaching product appearing to be substantially identical is made the basis of a rejection, and the examiner presents evidence or reasoning tending to show inherency, the burden shifts to the applicant to show an unobvious difference. "[T]he PTO can require an applicant to prove that the prior art products do not necessarily or inherently possess the characteristics of his [or her] claimed product. Whether the rejection is based on inherency’ under 35 U.S.C. 102, on prima facie obviousness’ under 35 U.S.C. 103, jointly or alternatively, the burden of proof is the same, and its fairness is evidenced by the PTO’s inability to manufacture products or to obtain and compare prior art products." In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433-34 (CCPA 1977)), see MPEP 2112. Applicant has not clearly shown an unobvious difference between the instant invention and the prior art’s product.
	Regarding the channel depth, Mullally, in the analogous field of tissue products (0004), discloses a novel weave technique in which the surface comprises channels having a depth of about 0.7 to about 1.6 mm (0018), overlapping the claimed depth between 0.60 to 0.80 mm.
	A person of ordinary skill in the art before the effective filing date of the claimed invention would have found it obvious for the channels of modified Edwards to have a channel depth of 0.7 to about 1.6 mm, as taught by Mullally, to provide a fabric capable of having improved bulk, physical properties, and machine runnability (0016).
	Regarding the overlapping ranges discussed above, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have selected the overlapping portion of the ranges disclosed by the reference because overlapping ranges have been held to be a prima facie case of obviousness, In re Wertheim, 191 USPQ 90, In re Woodruff, 16 USPQ2d 1934, and In re Peterson, 65 USPQ2d 1379. MPEP 2144.05.
Regarding claim 5, Kaufman discloses the compressed areas (channels) forming a second angle with respect to the cross-machine direction of less than 28 degrees (column 3, lines 10-15), overlapping the claimed channel angle between 5 and 25 degrees.
A person of ordinary skill in the art before the effective filing date of the claimed invention would have found it obvious for the paper product of Sealey to include channels having a channel angle of less than 28 degrees, as taught by Kaufman, to achieve a paper product with improved physical, sensory, aesthetic, and crepeability characteristics (column 3, lines 10-15).
Regarding claim 7, Edwards does not disclose the product having a Str value of less than 0.15.
However, as discussed previously, Edwards and Kaufman disclose a substantially identical method of a through air dried fabric including a first warp line of 4 or more interlacings (Edwards: 0179 and Kaufman: column 7, lines 20-25) and fiber composition (0029) this property is expected from the prior art product.
Regarding claim 8, modified Edwards discloses the compressed areas (channels) forming a second angle with respect to the cross-machine direction of less than 28 degrees (column 3, lines 10-15), overlapping the claimed channel angle of greater than 2 degrees. Edwards does not disclose the product having a Str value of less than 0.15.
However, as discussed previously, Edwards and Kaufman disclose a substantially identical method of a through air dried fabric including a first warp line of 4 or more interlacings (Edwards: 0179 and Kaufman: column 7, lines 20-25) and fiber composition (0029) this property is expected from the prior art product.
Once a reference teaching product appearing to be substantially identical is made the basis of a rejection, and the examiner presents evidence or reasoning tending to show inherency, the burden shifts to the applicant to show an unobvious difference. "[T]he PTO can require an applicant to prove that the prior art products do not necessarily or inherently possess the characteristics of his [or her] claimed product. Whether the rejection is based on inherency’ under 35 U.S.C. 102, on prima facie obviousness’ under 35 U.S.C. 103, jointly or alternatively, the burden of proof is the same, and its fairness is evidenced by the PTO’s inability to manufacture products or to obtain and compare prior art products." In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433-34 (CCPA 1977)), see MPEP 2112. Applicant has not clearly shown an unobvious difference between the instant invention and the prior art’s product.

Claims 2 and 4 are rejected under 35 U.S.C. 103 as being unpatentable over Edwards in view of Kaufman in view of Mullally as applied to claim 1 above and further in view of Ramaratnam et al. (US 2016/0130762).
	Regarding claims 2 and 4, modified Edwards discloses the limitations of claim 1 as discussed above. Edwards does not disclose a ball burst value of the paper towel product thus cannot teach the claimed call burst to MD stretch ratio or greater than 100 or (ball burst X absorbent capacity)/MD stretch value greater than 1250. 
	Ramaratnam, in the analogous field of cellulosic towel product (0010), teaches a paper towel product having a ball burst of between 500 and 1500 grams force, and preferably between 800 and 1500 grams force (0060).
	A person of ordinary skill in the art before the effective filing date of the claimed invention would have found it obvious for the towel product of modified Edwards to have a ball burst value of between 800 and 1500 grams force, as taught by Ramaratnam, as the ball burst measures the force required to rupture the product and this is a preferable range for a towel product (0060 and 0067).
	Given Edwards teaches an MD stretch of less than 30% (0035) and Table 11 teaches a lower bound of MD stretch of 5, the ratio of ball burst to MD stretch will range from about 26 to about 300, overlapping the claimed greater than 100.
	The (ball burst X absorbent capacity)/ MD stretch value will range from 800 to 3600, overlapping the claimed value greater than 1250.
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have selected the overlapping portion of the ranges disclosed by the reference because overlapping ranges have been held to be a prima facie case of obviousness, In re Wertheim, 191 USPQ 90, In re Woodruff, 16 USPQ2d 1934, and In re Peterson, 65 USPQ2d 1379. MPEP 2144.05.

Response to Arguments
Applicants claim amendments filed 12/05/2022 have been entered. 


Applicant argues that Edwards does not teach an absorbent capacity greater than 12.2 g/g, or at least 12.9 or 14.9 g/g as claimed in claims 9 or 10, respectively.
	The examiner respectfully disagrees. Edwards teaches that the absorbency of at least about 5 g/g and preferably about 5 g/g to about 12 g/g. It is noted that disclosed examples and preferred embodiments do not constitute a teaching away from a broader disclosure or nonpreferred embodiments. In re Susi, 440 F.2d 442, 169 USPQ 423 (CCPA 1971). Thus, an overlapping range is disclosed in Edwards. Moreover, even if the narrower preferred ranges of from about 5 to about 12 (g/g) were used it is noted that a prima facie case of obviousness exists where the claimed ranges or amounts do not overlap with the prior art but are merely close. Titanium Metals Corp. of America v. Banner, 778 F.2d 775, 783, 227 USPQ 773, 779 (Fed. Cir. 1985). Applicant has not provided evidence that the claimed range of absorbency would have different properties from the ranges disclosed in the prior art. It is noted that at a minimum, data points outside the claimed range, within the claimed range, and at or proximate the claimed endpoints of the claimed range are suggested to show that a range is critical.

Conclusion
	Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
	Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALICIA SAWDON whose telephone number is (571)270-1727. The examiner can normally be reached M-Th 9-4.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Frank Vineis can be reached on 571-270-1547. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ALICIA J SAWDON/Primary Examiner, Art Unit 1781